Case 2:16-cV-02805-|\/|CA-LDW Document 171 Filed 01/22/19 Page 1 of 6 Page|D: 4522

Fried, Frank, Harris, Shrlver & Jacobson LLP FRIED FRANK

One New York Plaza

New York, New York 10004
Te|: +1.212.859.8000

Fax: +1.212.859.4000
www.friedfrank.com

Direct Line: +l.202.639.7040
Email: james.Wareham@friedfrank.com

January 22, 2019
Via ECF

The Honorable Leda Dunn Wettre

U.S. Magistrate Judge

U.S. District Court for the District of New Jersey
Martin Luther King Jr. F ederal Building & Courthouse
50 Walnut Street, Room 2060

Newark, NJ 07102

Re: Roofer’s Pension Fund v. Papa, et al., Civ. No. 2:16-cv-2805-MCA-LDW
and ten Opt Out cases (list of the ten cases appears at end of this letter)

Discovery Dispute: Plaintiffs’ Requests for Production of Materials
that Perrigo Produced to Government Entities in
Response to Government Investigations

Dear Judge Wettre:

This tirm, together with Greenbaum, Rowe, Smith & Davis LLP, represents Defendant
Perrigo Company plc (“Perrigo”) in all of the above-captioned actions On behalf of Perrigo, we
submit this reply letter about a discovery dispute regarding Perrigo materials produced in
response to government investigations This issue was discussed during the conference with the
Court on November 28, 2018.

Since November 28, the parties held two meet and confer sessions and exchanged emails
but were unable to resolve this dispute. The Class Plaintiffs (joined by opt out plaintiffs) and
Defendant Perrigo each filed initial submissions on January 14, 2019. (ECF 169; ECF 170)
Under the parties’ agreement concerning these submissions, simultaneous responses of no more
than five pages are due on January 22, 2019 by 5:30 pm. There will be no other Written
submissions thereafter; absent a request from the Court, of course.

Dispute Regarding Documents Perrz`go Produced to Government Agencz`es during Investigations.
During a December ll, 2018 meet and confer session, Perrigo proposed that Plaintiffs

have their anonymous economist identify an additional number (in the range of six) Perrigo
generic Rx drugs that Plaintiffs’ economist thought might also exhibit indicia of collusive

Case 2:16-cV-02805-|\/|CA-LDW Document 171 Filed 01/22/19 Page 2 of 6 Page|D: 4523

Fried, Frank, Harris, Shriver & Jacobson LLP

Hon. Leda Dunn Wettre
January 22, 2019
Page 2

pricing.l ln doing so, Perrigo followed this Coutt’s indication that while the Court was inclined
to go beyond the six generic Rx drugs identified in the operative Complaint, there “have to be
some rational limits.” Conf. (l l-28-18) Tr. at 18-19.

Perrigo’s proposal that the anonymous economist identify additional products for
Plaintiffs to add to the six original products was meant to increase the potential that there is some
rational basis for seeking any additional products2 Perrigo proposed to produce materials that
mention any of the additional products identified by Plaintiffs’ economist from the materials
provided during government investigations, in addition to the materials germane to the six
products analyzed in the Amended Complaint.

Plaintift`s’ counterproposal (issued December 18, 2018) does not retreat one iota from
Plaintiffs’ original position that Plaintiffs should receive all documents produced during
government investigations (whether already produced or produced in the future), regardless of
Whether the documents mentioned any of the six products named in the Amended Complaint or
any additional products that Plaintiffs would rationally identify. Indeed, Plaintiffs seek further
searches for the six products, and they even proposed to identify up to an additional nine Perrigo
generic Rx products at any point during the discovery process for yet further searches All the
While, Plaintiffs also propose to reserve the right to seek additional, unidentified responsive
materials that Lead Plaintiffs may later designate ln reality, they propose no resolution of the
issue, never mind one consistent with the Federal Rules of Civil Procedure and prior decisions of
this Court.

Plaintiffs’ counterproposal is not a compromise at all. They insist (under their
proposal (a)) on all materials produced to government agencies without any relevance linkage to
their allegations of collusive pricing. ln addition, they propose an open~ended opportunity and
“full reservation of rights to seek” more materials (nine additional products plus unlimited
“additional responsive material” that they designate).3 See Plaintiffs’ proposal (b) and the
sentence immediately following in their email of Dec. 18, 2018 (Exhibit l to Plaintiffs’ January
14, 2018 Letter). Were this Court to order production of all materials produced to government
agencies without limitation, the Rule 26(b)(1) relevance principle will be completely turned on
its head.

Perrigo’s January 14, 2019 letter provides clear case law supporting Perrigo’s position.
Plaintiffs’ claims related to alleged collusive pricing focused on six specific generic RX drugs,
not all generic Rx drugs manufactured by Perrigo. As the cases cited by Perrigo demonstrate,
this Court has recognized that a party seeking discovery is not entitled, as a matter of routine, to
all documents produced in response during investigations by government agencies In re

 

l Perrigo suggested an additional six products (for a total of twelve) and indicated a willingness to consider
alternative numbers if Plaintiffs provided an explanation for additional products based on their economist’s analysis
2 In making this compromise proposal, Perrigo did not concede the validity of the initial analysis by the anonymous
economist used in the Amended Complaint or any later identification of additional products by the economist.

3 Their proposal also includes in the paragraph above (a) that there be searches for the six products under agreed
search terms to reach any materials not produced to the government agencies

Case 2:16-cV-O2805-|\/|CA-LDW Document 171 Filed 01/22/19 Page 3 of 6 Page|D: 4524

Fried, Frank, Harris, Shriver & Jacobson LLP

Hon. Leda Dunn Wettre
January 22, 2019
Page 3

Scherz'ng-Plough Corp., 2008 WL 11381889, *3-*4 (D.N.J. Apr. 22, 2008) (Shipp, M.J.); El'sai
Inc. v, Sano/i-Adventis U.S., LLC, 2011 WL 5416334, *9 (D.N.J. Nov. 7, 2011) (Arpert, M.J.).
Indeed, during the discovery conference on November 28, 2018 in this matter, this Court noted:
“l can’t sustain, plaintiffs’ counsel, all documents and communications concerning essentially all
of the Generic drugs.” Conf. (11~28-18) Tr. at 18. Plaintiffs’ January 14, 2019 letter offers no
case law in support of their position that they should be entitled to every Perrigo document
produced during any government investigation without regard for Plaintiffs’ allegations in this
case or the Rule 26(b)(1) relevance test. Requiring production of all materials provided to
government agencies does precisely what this Court has said it will not do.

The Court should simply follow the Schering-Plough and Ez`sai rulings Perrigo should
produce to Plaintiffs materials that were provided to the government agencies only if the
materials are potentially relevant -- that is, that they mention the six products referenced in the
Amended Complaint and other products that the anonymous economist can identify using the
methodology that led to the initial identification of the six products named in that Complaint.4

Perrz`go ’s Document Productz'on to Daz‘e and Its Ejj”orts to Address Dz`scovery Matrers.

To date Perxigo has produced in excess of 1.3 million pages of material to Plaintiffs on a
variety of topics. Plaintiffs’ Letter fails to acknowledge the sheer magnitude of Perrigo’s
production Perhaps Plaintist January 14 Letter is silent because describing Perrigo’s
production would demonstrate that Plaintif`fs have been afforded access to a huge amount of
relevant information F or example, Perrigo’s initial production included the Omega confidential
information package of July 2014 and the entire September 2014 data room that Omega’s prior
owners gave to Perrigo during the due diligence process while Perrigo was considering whether
to bid to acquire Omega. The Amended Complaint (at il 5 5) asserts that the confidential package
and the data room revealed to Perrigo “considerable integration and operating challenges with
Omega.” Perrigo rejects that allegation of the Amended Complaint Nonetheless, at the earliest
stage of the discovery process, Perri go most certainly has provided Plaintiffs an opportunity to
examine the entire Omega confidential package and the data room.

Moreover, Plaintiffs apparently have not reviewed the detailed material Perri go has
already produced. See Plaintiffs’ January 14, 2019 Letter at 2 (complaining about the purported
lack of materials from custodial files). Within the Perri go produced materials are internal
Perrigo documents related to the acquisition of Omega in 2014-2015 and post-acquisition Omega
matters. These materials came from the custodial files and were used as exhibits in the arbitral
filings5 Had Plaintiffs bothered to review the produced arbitral materials with care, they could

 

‘ Perrigo proposes that the number of additional products be limited to six. Perrigo offered to consider a higher
number and stands by its offer. ln all events, in designating additional products, Plaintiffs should provide some
indicia of analysis (similar to the analysis in the Amended Complaint) that there might have been collusive pricing
activity related to the designated additional products

5 in accordance with Plaintiffs’ document request, Perrigo has produced (with designations under the Confidentiality
Order) the parties’ filings in the confidential arbitral proceedings (As noted during the initial Scheduling
Conference in October 2018, this task included the complexity surrounding ensuring conformity with European

Case 2:16-cV-O2805-|\/|CA-LDW Document 171 Filed 01/22/19 Page 4 of 6 Page|D: 4525

Fried, Frank, Harris, Shriver & Jacobson LLP

Hon. Leda Dunn Wettre
January 22, 2019
Page 4

not have truthfully asserted on January 24, 2019 that they have received no Perrigo documents
from custodial files In short, Plaintiff`s’ contention that Perrigo has produced no internal Perrigo
documents is demonstrably false.

Despite the complaints in Plaintiffs’ Letter, Perrigo has provided to Plaintiffs proposed
revised search terms on all of the topics unrelated to collusive pricing allegations (including the
Omega integration topic referenced in Plaintiffs’ Letter). (The materials related to collusive
pricing contentions are discussed above.) Perri go has reviewed search terms that were proposed
by Plaintiffs and, in some instances made counterproposals intended to minimize the collection
and review of irrelevant materials The proposed search terms are nearly 100 search strings and
terms across a variety of topics By way of example, Perrigo determined While reviewing
Plaintiffs’ proposed terms that some search concepts and abbreviated terminology are overbroad
because the abbreviated terms could have multiple meanings including meanings that were
entirely unrelated to the case. By adding proximity connectors (for example, w/30 or w/ 15
instead of using the universal connector “and”) the problem appears to diminish. lt did take the
Perrigo legal team time to identify these types of problems to consider them, and to arrive at
potential solutions Those proposed solutions have now been presented to Plaintiffs.

The Court should reject Plaintiffs’ latest effort to seek a document discovery cutoff.6
Plaintiffs’ inaccurate presumption is that Perrigo has not made any progress in producing
materials or in resolving issues As noted above, Perrigo has made a large production of relevant
materials, after appropriate review and having given due regard to privacy law issues, and those
materials include internal Pern'go historical communications lssues with search terms are being
resolved, as Perrigo awaits Plaintiffs’ response to Perrigo’s proposed revised search terms
There is simply no justification for the Court to reverse course now. The Court recognized at the
initial Scheduling Conference on October 24, 2018 and in its subsequent Pretrial Scheduling
Order that there is no ca11 in this complex matter for Plaintiffs’ proposed document production
deadline Nothing has changed to disturb the Court’s prior ruling on this issue.

**********#***********

ln sum, Plaintiffs have not established that their request for all Perrigo documents
provided during government investigations meets the relevance standard of Rule 26(b)(1) as
interpreted by this Court in prior cases The Court should reject Plaintiff`s’ demands lnstead,
the Court should approve Perrigo’s position: Perrigo will produce all materials already produced
to government agencies that mention the six products in the Amended Complaint using the
agreed upon custodian list for the relevant discovery period negotiated by the parties Perrigo
also stands by its good faith offer to produce materials from the production made to government
agencies that mention a limited number of additional generic Rx drugs if Plaintiffs’ anonymous

 

privacy laws.) Because of the confidentiality obligations and designations Perrigo cannot provide more detailed,
explanatory information in this public Court filing

6 At no time during the meet and confer process did Plaintiffs indicate that they intended to raise the document
production cutoff proposal anew. That is why Perrigo’s January 14, 2019 letter makes no reference to any such
issue.

Case 2:16-cV-O2805-|\/|CA-LDW Document 171 Filed 01/22/19 Page 5 of 6 Page|D: 4526

Fried, Frank, Harris, Shrlver & Jaccbson LLP
Hon. Leda Dunn Wettre

January 22, 2019
Page 5

economist identifies purportedly unusual pricing activity for those drugs during the relevant
period set forth in the Amended Complaint. As explained above, Perrigo has already made
extensive production of hi ghly relevant materials Plaintiffs also have not presented any
legitimate rationale for imposing a document production deadline upon Defendant Perrigo.

Respectfully submitted,
4 5 , ,.
l /.
James D. Wareham

and

G ENBA ROWE, SMITH & DAVIS LLP

  

A`lan S. Naar

cc via ECF: Counsel for all parties
18072163

Case 2:16-cV-O2805-|\/|CA-LDW Document 171 Filed 01/22/19 Page 6 of 6 Page|D: 4527

Friad, Frank, Harris, Shriver & Jacobson LLP
Hon. Leda Dunn Wettre

January 22, 2019
Page 6

List of Ten Opt Out Cases
Carmignac Geslion, S.A. v. Perrigo Company plc, et al., No. 2:17-cv-lO467-MCA-LDW
Manning & Napier Advisors, LLC v. Perrz'go Company plc, et al. , No. 2:18-cv-674-MCA-LDW
Mason Capital L.P., et al. v. Perrigo Co. plc, et al., No. 2:18-cv-1119-MCA-LDW

Penlwater Equz`ly Opportunities Master Fund Ltd., el al. v. Perrigo Co. plc, et al. , 2:18-cv-1121-
MCA-LDW

Harel Insurance Company, Ltd., et al. v. Perrz'gr) Companyplc, et al., 2:18-cv-2074-MCA-LDW
First Manhatlan Co. v. Perrigo Company plc, et al., No. 2:18-cv-2291-MCA-LDW

TIAA-CREF Investment Management, LLC, el al. v. Perrigo Companyplc, et al., No. 2118-cv-
8175-MCA-LDW

Nationwide Mutual Funds, et al. v. Perrigo Company plc, et al., No. 2:18-cv-15382-MCA-LDW

WCMAlternatives: Event-Driven Fund, et al. v. I’errigo Co., plc, et al., No. 2:18-cv-l6204-
MCA-LDW

Hudson Bay Master Fund Ltd., et al. v. Perrz`go Co., plc, et al., No. 2218-cv-16206-MCA-LDW

